Citation Nr: 1122560	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-26 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and asbestosis. 

2.  Entitlement to an evaluation in excess of 10 percent for severe actinic damage with a history of multiple non-melanomatous skin cancers.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from June 1958 until June 1961.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2006 and August 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As an initial matter, the Board has recharacterized the claim for service connection for asbestosis to the broader claim of service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and asbestosis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additionally, the Board notes that the RO considered the claim for a lung condition as a claim to reopen requiring the threshold question of whether new and material evidence had been submitted.  A review of the record reflects that the Veteran previously perfected an appeal of a July 2006 rating decision which denied service connection for asbestosis.  After the submission of the Substantive Appeal, in a statement dated in July 2007, the Veteran requested the RO "defer action on [his] appeal for asbestosis" to allow him to consult with a physician and submit additional evidence.  The Veteran requested a withdrawal of the appeal for asbestosis in August 2007.  See 38 C.F.R. § 20.204.  Shortly thereafter, in September 2007, the Veteran requested the RO reopen his claim for service connection for asbestosis.  Reviewing the statements as a whole reflects the Veteran did not intend to withdraw the appeal.  Rather he requested additional time to provide more evidence and as soon as that evidence was obtained filed a claim to reopen the appeal.  Thus, the Board construes the Veteran's subsequent statement in September 2007 to be a revocation of the August 2007 withdrawal.  To construe otherwise would raise serious due process issues, especially in light of the nonadversarial and pro-claimant VA claims adjudication system and result unnecessary delays of the adjudication.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  Accordingly, this service connection claim is one on the merits and not a claim to reopen.  

The Board notes that additional evidence, including private records and VA outpatient treatment records, were associated with the claims file after the September 2008 supplemental statement of the case which addressed the claim for service connection for a lung disability.  While the Veteran provided a waiver in September 2009, the scope of the waiver is unclear.  Because the claim is being remanded, the RO will have the opportunity to consider the evidence submitted since the September 2008 Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Concerning the claim for severe actinic damage, the record reflects that the Veteran was afforded a VA examination in May 2010.  However, there was no subsequent supplemental statement of the case.  As noted above, while there is a September 2009 waiver in the claims file, the scope of the waiver is unclear.  For example, in a February 2010 statement, the Veteran noted that he had a pending hearing and examination and reiterated that he had filed a waiver, suggesting the waiver may extend to this evidence.  However, there is no express waiver of the May 2010 examination and associated photographs.  To the extent to which there is no waiver, in the present decision, the Board grants an increased 30 percent evaluation and remands the claim for an evaluation in excess of 30 percent.  As the present decision provides a favorable outcome, the Veteran is not prejudiced by the Board considering this evidence in the first instance.  38 C.F.R. § 20.1304; see Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

The issues of entitlement to service connection for a lung disability, to include COPD and asbestosis, and entitlement to an evaluation in excess of 30 percent for severe actinic damage with a history of multiple non-melanomatous skin cancers are being remanded and are addressed in the REMAND portion of the decision below.  The issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had numerous sites of skin cancer and actinic keratoses on various parts of his body, including his face and ears.  Excision of these sites produced visible or palpable tissue loss and gross distortion or asymmetry of the right ear.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for severe actinic damage with a history of multiple non-melanomatous skin cancers have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code (DC) 7818, 7800 (2008-2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that proper notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2008 and February 2009 that fully addressed all notice elements.  These letters advised the Veteran of the types of evidence not of record needed to substantiate his claims, the division of responsibility between the Veteran and VA for obtaining the required evidence, and how the disability ratings and effective dates are assigned.  The letters also advised the Veteran of the applicable Diagnostic Codes and indicated the Veteran should submit evidence concerning how his condition had worsened in compliance with Vazquez-Flores.  

VA has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, Social Security Administration records and private medical records.  The Veteran submitted private medical records in support of his claim.  Additionally, the Veteran was afforded VA examinations and presented testimony at an August 2010 Board hearing.  

As further discussed below, the Board finds that there is sufficient evidence of record to grant a 30 percent rating for the service-connected severe actinic damage with a history of multiple non-melanomatous skin cancers.  However, there is not presently enough evidence to determine whether an evaluation in excess of 30 percent is warranted.  As a Veteran is generally presumed to be seeking the highest rating available, it follows that this partial grant of an increased evaluation does not terminate the appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claim for entitlement to a rating in excess of in excess of 30 percent for this disability remains open and is remanded to the AMC/RO for further development.

As the claim remains active and the instant decision is solely a grant of a higher rating for actinic damage, no further development is required with respect to the matter addressed herein.

The Merits of the Claim

The Veteran seeks an increased evaluation for severe actinic damage with a history of multiple non-melanomatous skin cancers.  By way of history, the RO granted service connection in a July 2006 rating decision.  At that time a noncompensable evaluation was assigned, effective November 17, 2005.  The Veteran perfected an appeal of the initial rating evaluation and a subsequent June 2007 rating decision granted an increased 10 percent evaluation, effective November 17, 2005.  The Veteran indicated in August 2007 that he accepted and was pleased with the rating decision granting the 10 percent evaluation.  Unlike the claim for the lung disability, the Veteran did not immediately write in indicating an appeal should be continued, nor was there any other indication that the Veteran intended to pursue the appeal at that time.  Accordingly, the prior appeal was properly withdrawn.  38 C.F.R. § 20.204.  Subsequently, in June 2008, the Veteran filed a claim for an increased evaluation.  The RO denied the claim in an August 2008 rating decision and this appeal followed.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's severe actinic damage with a history of multiple non-melanomatous skin cancers was rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7818-7800.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 38 C.F.R. § 4.118, Note prior to Diagnostic Code 7800 (2010); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran may request review under the amended criteria.  Id.  In this case, the Veteran submitted his claim in June 2008 and has not requested such consideration.  As such, his disability is rated under the old rating criteria for scars.  

Under Diagnostic Code 7818, malignant skin neoplasms, other than malignant melanoma, is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), as scars (DC's 7801, 7802, 7803, 7804, or 7805), or based on impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7818 (2009).  A note following the diagnostic code explains that if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of section 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent evaluation do not apply.  

Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck provides that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under Note (1), the eight characteristics of disfigurement are:  a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under DC 6063 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.

Diagnostic Codes 7801 and 7802 concern scars other than the head, face or neck and are not for application in this matter.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008).

By way of history, the Board notes that the Veteran has undergone multiple surgeries for his severe actinic damage with history of multiple non-melanomatous skin cancers.  The record includes evidence of a biopsy of the right zygoma in November 1988; removal of keratoacanothoma of the right forearm in July 1989; excisional biopsy of the left ear in July 1996; excision and reconstruction of the right tip of the nose in September 1997; a procedure of the lichenoid actinic keratosis of the left pinna with three electrodessication and curettage resulting in a 2 millimeter (mm.) margin creating a defect of 1.2 centimeters (cm.) in October 2004; a shave biopsy of the left infraorbital and left shoulder in December 2004; shave biopsy of the ear, nose and neck in August 2006; excision of the lip and ear in January 2007; wide local excision of the right lateral lower lip and ear in May 2007; removal of four actinic keratoses of the face in February 2009.  Additionally, the Veteran reported another surgery in November 2009.  In the present case, the first record documenting relevant findings for the period on appeal is a VA treatment record dated in January 2008.  See 38 C.F.R. § 3.400 (noting that the effective date for an increased evaluation can be as early as one year prior to the date of receipt of claim).

In January 2008, the Veteran was seen at a VA facility for follow up.  The physician noted a history of right post auricular basal cell carcinoma with skin graft and right lower lip wedge excision of squamous cell carcinoma removed in May 2007.  The right ear was described as having the post auricular skin graft in place with a small pin point through-and-through hole in the triangular fossa to the superior edge of the skin graft.  The nose had no erythema, exudates, masses or lesions.  The right lower lip had a well healed incision with a 3 mm. knot, likely fibrosis.  In June 2008 the Veteran was seen at VA for fluid draining from the area of the excision of the basal cell carcinoma from the right superior auricular area.  There was no pain, fever, chills or bleeding.  There was no objective evidence of recurrent skin carcinoma; however, pressing the small fluctuant area resulted in purulent exudates.  The area was cleansed and the assessment was status post excision basal cell carcinoma right superior helix with no evidence of disease and a cyst on right superior posterior helix.  Incision, drainage and culture were performed and antibiotics were prescribed.  A subsequent June 2008 follow up VA treatment record noted the Veteran was taking antibiotics as prescribed.  There was no pain, fever, chills or bleeding.  Examination of the ears reflected the left pinna was tender, had mild erythema, and copious amounts of pus expressed from the posterior aspect of helix.  There was a small 1 mm. hole in the superior aspect of the scaphoid fossa.  There was no evidence of recurrence.  The assessment was right pinna abscess.  The Board notes the reference to "left" appears to be a typographical error as the remainder of the report refers to the right ear. 

The Veteran was afforded a VA examination in August 2008 to assess the severity of the severe actinic damage.  Medical records were reviewed and the Veteran was examined.  The examiner noted a history of status post basal cell carcinoma excision of right outer ear and right lower lip.  The condition had a gradual onset and was progressive course.  The symptom was numbness of the right lower lip.  There was no treatment in the past 12 months.  Surgical excision was performed in January 2007.  Clinical examination reflected a surgical incision of the outer right ear which was well healed and measured 1 cm. x 0.2 cm. with similar color to the surrounding skin.  There was a surgical incision of the right corner of the lower lip that was well healed and measured 1.2 cm. by 0.2 cm.  The color was similar to the surrounding skin.  There was slight decreased sensation to light touch and pin prick at the corner of the right lower lip in an area of about 0.6 cm by 0.5 cm.  The skin biopsy or scraping result of the right lower lip concluded there was superficially invasive squamous cell carcinoma extending to the medial and arising in an actinic keratosis.  The right outer ear lesion was basal cell carcinoma, extending to the 6 o'clock tip, very close to the 12 o'clock tip and close to the lateral 12 to 3 to 6 o'clock margins.  The diagnoses were basal cell carcinoma of the right outer ear, status post wide local excision and split thickness skin graft right ear helix; basal cell carcinoma of right lower lip, status post wide local excision; and mild sensory impairment of the right lower lip, distal 3rd sensory branch of trigeminal nerve.  No photographs were taken.

A February 2009 VA outpatient treatment record noted complaints of lesions involving the nose and ears.  Clinical examination noted erythematous hyperkeratotic lesions involving nose and left cheek.  There were hyperpigmented warty appearing lesions involving the ears and an erythematous 3 mm. nodular telangiectatic lesion of the left infraorbital.  The assessment was neoplasm of unknown origin left infraorbital, actinic keratosis, seborrheic keratosis and history of skin cancer.  A shave biopsy followed by electrodessication and curettage of the left infraorbital lesion was performed and cryotherapy of 4 actinic keratoses was performed that same day.  The pathology report described the left infraorbital skin shave as a 0.5 cm. by 0.4 cm. x 0.1 cm. specimen and the diagnosis was nodular basal cell carcinoma.  A March 2009 VA outpatient treatment record noted follow up for the shave biopsy of the left infraorbital lesion.  The pathology indicated this was nodular basal cell carcinoma.  The biopsy site and electrodessication and curettage site of the left infraorbital appeared well healed and unremarkable for suspicious lesion.  Actinic damage and rhytides involving the face were noted.  The assessment was basal cell carcinoma left infraorbital and actinic keratoses with treatment with cream three times a week for four weeks with sectional treatment of the face beginning with the cheeks.  

The Veteran was afforded a VA examination in May 2010 to assess the severity of his actinic damage.  Medical records were reviewed and an examination was performed.  Photographs were also taken during this examination.  The examiner noted a barely visible, superficial, well healed scar of the right helix that measured 1 cm. by 2 cm.  It was similar in color to the surrounding skin and was flush with surrounding tissue.  The scar was not tender.  The examiner was unable to visualize a scar at the right lateral lower lip; however, he noted there was an area of decreased sensation to light touch and pin prick measuring about 5. cm. by 0.5 cm.  There was a fine, well healed, linear, superficial, nontender surgical scar measuring approximately 0.5 centimeters at the left infraorbital area.  This was similar in color to the surrounding skin and was flush with the surrounding tissue.  Diagnostic tests in February 2009 were positive for nodular basal cell carcinoma of the left infrorbital region.  The Veteran was not employed and was noted to be retired as of December 2009 due to age and duration of work.  The scars had no effects on activities of daily living.  

In relating the history of the disability, the examiner described four different conditions.  One was an erythematous 3 mm. nodular telangiectatic lesion of the left infraorbital, evaluated and treated in February 2009.  Electrodessication and curettage was performed and shave biopsy revealed nodular basal cell carcinoma.  The onset was gradual and course was progressive with symptoms of itching and irritation.  The second condition was actinic keratoses in four areas.  These were removed by cryotherapy in February 2009 and the onset was gradual and course was progressive.  The symptoms included irritation and itching.  The third condition involved three erythematous hyperkeratotic lesions involving the temples which were removed by cryotherapy in June 2009.  The onset was gradual and course was progressive.  Symptoms were irritation and itching.  The examiner also noted four facial actinic keratoses were removed in November 2009.  Symptoms included irritation and itching.  The nodular lesion to the left infraorbital area was treated with cream three times a week for four weeks.  The duration of use in the prior year was one to six weeks and the type of treatment was topical and immunosuppressive.  There were no noted side effects.  The diagnoses were basal cell carcinoma left infraorbital region excised with electrodessication and curettage and multiple actinic keratotic lesions removed by cryotherapy.  

The Veteran also submitted statements in support of his claim.  In August 2008, he indicated his skin condition was not well healed and he still had numbness and problems with his lips and also had to have surgery of the nose and nasal region.  In an October 2008 statement the Veteran noted the VA medical center in Tampa has operated and treated the nose and skin around the nose and cheeks on numerous occasions.  On his June 2009 substantive appeal, the Veteran related his skin condition was worse and his dermatologist at VA was freezing/working on the right ear, forehead, right temple, lips and nose.  He argued he had visible evidence of loss and distortion and indicated the condition reappeared despite treatment every 4-6 months.  

The Veteran also provided testimony at an August 2010 Board hearing.  The Veteran explained he had skin cancers removed from the upper body, one as recently as May 2010.  He described one in the ear, nose, lip, and lower lip.  The Veteran's representative argued that the ear where the Veteran had the skin cancer was lower than the other ear and indicted this should qualify as disfigurement.  The representative also argued the nose was disfiguring.  The Veteran explained his ear was operated on twice and a skin graft was performed.  The Veteran testified that there was a hole in the ear and related that at one point they considered removing the ear.  The Veteran testified that the ear became infected with the treatment.  The Veteran also described numerous problems with his forehead, temples, cheeks and nose.  He indicated his lips did not seal resulting in him dribbling.  He also reported a skin condition of the arms; however, he indicated the condition mostly affected the face and ear.  He stated that he is treated at VA facility in Tampa once or twice a year and also described receiving private treatment prior to going to VA.  

The Veteran also submitted photographs in February 2009.  The photographs in February 2009 reflect a small circular darker area under the left eye, several small red bumps on the nose and cheeks, several darkened areas of the forehead and temple and a scar behind the ear.  Additionally, as noted above, photographs were taken during the May 2010 VA examination.  These photographs were uploaded to Virtual VA and have not been physically associated with the claims file.  There is no dispute that the photographs were taken; however, it is unclear whether the RO reviewed the photographs.  At the present time, the Board relies on the photographs to provide a partial grant of benefits and remands the claim for association and review of the evidence to determine whether any higher evaluation is warranted.  Accordingly, there is no prejudice to the Veteran by the Board reviewing these records to support the favorable partial grant of benefits.  Photographs in May 2010 reflect reddish bumps on the checks and nose, a small darker bump near the center of the cheek which appeared to be raised, one scar of an unknown location which appears to be slightly lower, or depressed, than the rest of the skin, and a faint pink scar which extends below the lower lip.  Significantly, a photograph of the Veteran's face reflects that one ear appears shorter and appears to protrude more than the other ear, particularly towards the top.  A close up of one of the ears reveals a dark black spot near the top of the ear and reddish uneven skin at the top of the ear.  

The medical evidence does not show any therapy for the carcinomas, which would be akin to chemotherapy, or other systematic therapy or surgery more extensive than wide local excision, as noted under the Note to Diagnostic Code 7818.  Accordingly, the disability will be rated under the residual scars.  Evaluating the evidence in light of the above rating criteria for scars, the Board finds a higher 30 percent evaluation is warranted for the entire evaluation period.  

The Veteran's actinic damage with history of multiple basal cell carcinomas has a long history of excisions and removal and treatment by cryotherapy which does not prevent recurrence of the condition.  During the period on appeal, the Veteran had four actinic keratoses removed from the face and a lesion removed from the ear in February 2009.  The VA examiner described two additional procedures, in June and November 2009.  Although the excision and skin graft of the ear was performed prior to the period on appeal, the record clearly notes that tissue was removed from the ear and required replacement by way of a skin graft.  Significantly, clinical examination in January 2008 and June 2008 described a through-and-through hole in the triangular fossa at the superior edge of the right ear.  In other words, there was visible tissue loss during the course of the appeal.  

The remaining question is whether there is gross distortion or asymmetry of a feature or paired set of features or two or three characteristics of disfigurement.  The Board notes that "gross distortion" is not defined by the rating criteria.  Nor was the term defined when the regulation was amended in July 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Rules of statutory interpretation apply to interpretation of agency regulations.  Roberto v. Dep't of the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).  An interpretation of a statute or regulation that renders part of the statutory or regulatory language superfluous is to be avoided. See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction requires us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous"); Gardner v. Derwinski, 1 Vet. App. 584, 586 (1991) ("Determining a statute's plain meaning requires examining the specific language at issue and the overall structure of the statute."), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456, (Fed. Cir. 1993), aff'd 513 U.S. 115,115 S.Ct. 552, 130 L.Ed.2d (462 (1994).  Gross is defined as immediately obvious or visible without the aid of a microscope or as something which is course or large and visible to the naked eye.  See Merriam-Webster's Collegiate Dictionary 551 (11th ed. 2003); Dorland's Illustrated Medical Dictionary 800 (30th ed. 2003).  Distortion is defined as to twist out of a natural, normal or original shape or condition.  See Merriam-Webster's Collegiate Dictionary 364 (11th ed. 2003); Dorland's Illustrated Medical Dictionary 554 (30th ed. 2003).  Accordingly, a "gross distortion" of a feature for the purposes of 38 C.F.R. § 4.118 would encompass a visible or obvious abnormality of a feature.

In this regard, the medical evidence reflects the Veteran's right ear has been repaired by skin graft and has been described as erythematous and hyperpigmented.  In June 2008 the ear exuded pus and in February 2009 a VA physician described warty appearing lesions involving the ears.  Additionally, photographs submitted in February 2009 and taken in May 2010 demonstrate the ear was reddish in appearance and was uneven and bumpy at the top.  In other words, there is a clearly visible area of the ear which is a different color and there is evidence of physical changes of the ear.  Additionally, the May 2010 photographs demonstrate asymmetry of the ear, particularly at the top of the ear as the right ear is shorter and protrudes more than the left ear.

While the August 2008 and May 2010 VA examiners described the scar of the right ear as being well healed, barely visible and a similar color to the surrounding skin, the examiners did not comment on the discrepancy in length or protrusion of the ears which have resulted in an asymmetry of paired features.  Additionally, as described above, the Veteran's service-connected severe actinic damage with a history of multiple non-melanomatous skin cancers has not been static.  Rather, he has testified, and the evidence demonstrates, the condition frequently recurs and presents with varying symptomatology, including redness, lesions, pus, and irritation and the Veteran has undergone multiple surgical excisions, sometimes of the same location.  Directly after excision or other treatment, the skin is generally described as well-healed.  Therefore, considering the disability during the active stages, the Board finds the noticeable red warty lesions of the ear, such as those noted in February 2009, qualify as "gross distortion."  See Ardison v. Brown, 6 Vet. App. 405 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675 (1992)(finding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  

As the facts reviewed above detail, the clinical evidence developed during VA examinations does not uniformly support an increased rating.  However, the Veteran's subjective complaints regarding the severity and progress of his service-connected actinic damage with a history of multiple non-melanomatous skin cancers have remained relatively consistent since VA received his claim for increased compensation in June 2008.  Considering the frequency of the actinic keratoses and basal cell carcinomas, along with the resultant physical changes of the right ear and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's severe actinic damage with a history of multiple non-melanomatous skin cancers meets the criteria for a 30 percent disability rating under the rating criteria of Diagnostic Code 7800.

At the present time, the Board is unable to determine whether an evaluation in excess of 30 percent is warranted.  Specifically, while the residuals scars have at times been described as hyperpigmented and otherwise having characteristics suggestive of disfigurement, the total area of the disfigurement is not provided.  Similarly, while the Veteran has some tissue loss of the right ear, which was considered to grant the 30 percent evaluation above, the record is unclear as to the actual extent of the tissue loss which is required to determine if a rating under Diagnostic Code 6207 would be more appropriate.  The record also demonstrates there are additional records which need to be associated with the claims file.  The Board also notes the Veteran had numbness and decreased sensation around the scar of the right lower lip which he testified resulted in dribbling.  Therefore, a remand is required to perform a new VA examination to determine whether a separate evaluation for this particular scar is warranted, as well as the undertaking of other development as further described below.  


ORDER

An increased 30 percent disability rating for service-connected severe actinic damage with history of multiple non-melanomatous skin cancers is granted, subject to the applicable criteria governing the payment of monetary benefits.  


REMAND

As explained above, the Board grants an increased 30 percent evaluation for the severe actinic damage with a history of multiple non-melanomatous skin cancers.  At the present time, however, there is insufficient evidence to determine whether an evaluation in excess of 30 percent is warranted.  Initially, the Board notes that a May 2010 notation in the claims file indicates that all photographs taken in connection with the VA examination were uploaded to Virtual VA.  The Veteran, however, has a paper, and not electronic, claims file.  As the Board must review the appellant's claim on a de novo basis, i.e. after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  Accordingly, as not all evidence is currently in the paper claims file, the AOJ must print out and associate all documents from the Virtual VA file, in particular all VA Medical Center (VAMC) treatment records, with the Veteran's claims file.  

Additionally, the Veteran indicated that he had skin cancers removed from his face and a sonogram of his neck performed at the VA Medical Center in Tampa in November 2009.  On remand, updated treatment records from the Tampa VAMC, should be obtained and associated with the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As noted above, the Veteran's actinic keratoses were occasionally described as having some characteristics of disfigurement (hyperpigmented); however, the area of disfigurement was unclear.  The Veteran also described numbness of the lower lip which was objectively confirmed by medical evidence; however, no examination into the extent of any related nerve damage was performed.  Accordingly, an updated VA examination should be performed on remand.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Concerning the claim for service connection for a lung disability, during the August 2010 Board hearing, the Veteran related he had an upcoming breath test at Watson Clinic as part of his general check up.  A review of the record indicates that VA last requested records from Watson Clinic in July 2006.  Accordingly, on remand, updated records from Watson Clinic, including the August 2010 breath test, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b)(1).  

Additionally, the March 2008 VA examiner indicated that the Veteran was seen by a private physician S.K., M.D., in September 2007 and further noted that the physician sent for pulmonary function tests and chest x-rays.  The examiner noted the follow up visit was not seen in the claims file.  The September 2007 private record indicates Dr. K. intended to obtain pulmonary function tests and chest x-rays performed at VA for comparison; however, it is unclear whether this was completed or whether there was any follow up treatment.  Review of the record reflects the September 2007 private record was submitted by the Veteran and no further attempt to obtain complete records from Dr. K. was undertaken.  On remand, complete records should be obtained from Dr. S.K. and associated with the claims file.

The Veteran was previously provided VA examinations in June 2006 and March 2008 in connection with his claim for service connection for a lung disability.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The June 2006 VA examination and the private records provided conclusory opinions without a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  While the March 2008 VA examination was more detailed, the examiner indicated that additional relevant records may not be in the claims file.  It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, as there are conflicting medical opinions addressing the Veteran's service connection claim for a lung disability and further medical records are being obtained, the Board finds that another VA examination is necessary to elucidate and reconcile all of the medical evidence of record.  

Finally, the record also reflects that the Veteran was hospitalized at Lakeland Regional Medical Center in August 2009 for an unknown disability.  Accordingly, the RO/AMC should inquire whether the Veteran has treated for his actinic damage and lung disability at any other facility and associate any identified records with the claims file. 


Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should print out and associate all non-duplicate documents from the electronic Virtual VA file with the Veteran's paper claims file, to include all photographs.  

2.  The AOJ should contact the Veteran and ask him to specify all medical care providers who have treated him for his claimed conditions.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  

3.  The AOJ should obtain and associate with the claims file all outstanding and pertinent treatment records from Watson Clinic, Lakeland Regional Medical Center and S.K., M.D.

4.  The AOJ should obtain and associate with the claims file all outstanding and pertinent treatment records dating from May 2009 to the present from the Tampa VA Health Care System.  

5.  Following the completion of the above development, the AOJ should schedule the Veteran for a respiratory/pulmonary examination to determine the nature, extent, and etiology of any lung disability the Veteran may have.  The claims folder must be made available for the examiner to review.  All indicated tests and required x-rays, if any, should be conducted.

The examiner is specifically asked to comment on the June 2006 and March 2008 VA examinations relating the current lung condition to smoking, as well as the August 2007 and October 2007 private records reflecting diagnoses of COPD as secondary to asbestosis and asbestos exposure.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any currently diagnosed lung condition is related to an event, injury or disease in service, including the Veteran's duty aboard various ships (see the Veteran's hearing testimony regarding potential asbestos exposure).

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  The Veteran also should be afforded a VA examination by an examiner with appropriate expertise to determine the current nature and severity of his service-connected severe actinic damage with a history of multiple non-melanomatous skin cancers, to include any associated scarring.  The claims folder must be made available to the examiner for review.  Any indicated studies, if any, should be performed.  The examiner is specifically requested to comment on the total area of any disfiguring characteristics of the scars.  The examiner should also address the extent of the tissue loss of the ear and the reports of numbness of the lower lip.  A rationale for any opinions expressed must be provided.

7.  When the development directed above has been completed, both of the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before his case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


